Citation Nr: 1424328	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a right heel callus.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to service connection for heart problems/disease.

4.  Entitlement to service connection for narcolepsy, also claimed as sleep problems.

5.  Entitlement to service connection for a chronic respiratory disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision granted service connection and assigned noncompensable ratings for the Veteran's right foot callus and hypertension and denied service connection for heart problems/disease, narcolepsy (also claimed as sleep problem), and a chronic respiratory disability.  Jurisdiction is retained by the RO in Atlanta, Georgia.

In August 2013, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

After the appeal was certified to the Board, the Veteran submitted additional medical records and provided a waiver of initial review by the RO.  Accordingly, all documents submitted after certification have been associated with the claims file for review by the Board.

The issues of  entitlement to service connection for narcolepsy (claimed as sleep problems), entitlement to a compensable rating for a right foot callus, and entitlement to a compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his August 2013 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for a chronic respiratory disorder.

2.  The competent and credible evidence does not demonstrate that the Veteran has been diagnosed as having a heart problem/disease at any time during the appeal period or proximate thereto.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a chronic respiratory disorder have been met.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A heart problem/disease was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. 
§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Chronic Respiratory Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).
In August 2013, the Veteran indicated his desire to withdraw his appeal regarding entitlement to service connection for a chronic respiratory disorder during his Travel Board hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a chronic respiratory disorder, and it is dismissed.

Heart Problem/Disease

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This notice was provided prior to initial adjudication of the claim in March 2009.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  In that regard, the Veteran's service treatment records are associated with the claims file, as are identified private and VA records.  The Veteran has also undergone a VA examination in December 2008 to address his claimed heart problem/disease.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's disability history.  The opinion considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on this issue has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided the opportunity to set forth his contentions during a Travel Board hearing in August 2013.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that during the August 2013 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  It was specifically noted that the Veteran needed to present evidence of a current diagnosis of a heart disorder.  Evidence relating to that question was discussed in detail.  The record was even held open to permit the Veteran the opportunity to submit VA treatment records that he felt supported his claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with any of the enumerated chronic diseases, and, therefore, service connection by continuity of symptomatology is not for application.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

The Veteran contends that he has heart problems/disease resulting from his military service.  Service treatment records are absent of any complaints or diagnosis of heart disease.  In April 1999, the Veteran underwent an echocardiograph.  The results of the echocardiograph showed "N[ormal]S[inus]R[hythm]" and "? ischemic changes."  

The Veteran's post service treatment records do not show treatment for heart disease or a heart problem other than hypertension.  (Service connection for hypertension has already been established.)  Indeed, during the December 2008 examination, the physician stated that "there is no finding of hypertensive heart disease."  An EKG from December 2008 was "within normal limits" and chest X-Rays showed "the heart and mediastinum to be unremarkable" and the resulting impression was "no acute disease of the chest."  

The Veteran's VA post-service treatment records show that he was referred for a Holter Consult and echocardiogram in June 2012 because he had a history of "irregular heart beat that he describes as a 'flutter' with heart beating fast and then 'skipping' a beat."  The Veteran reported that he had a prior EKG that came back within normal limits.  The Veteran was referred to cardiology to rule out arrhythmia.  A Holter Consult in June 2012 resulted in findings of "essentially a normal Holter."  He also had an echocardiogram in August 2012 that resulted in "abnormal" findings.  Subsequently, an additional Holter Consult was requested in August 2012.  The result was again "essentially a normal Holter."  Notes in the Veteran's records indicate that the Veteran was notified of the normal findings.    

In short, there is no evidence of the existence of any diagnosed disability of the heart at any time since VA received the Veteran's claim compensation in May 2008 or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present heart disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992)

The Board notes that the Veteran has contended on his own behalf that he has heart problems/disease that began in service.  He has referred to having a heart murmur.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a heart falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Heart disorders/disabilities is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a EKGs, chest X-rays, Holter monitors, and other specific findings is needed to properly assess and diagnose a disorder of the heart.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of an accelerated heart beat or fatigue, there is no indication that the Veteran is competent to etiologically link these reported symptoms to a clinical diagnosis of a heart disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating heart disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the competent and credible evidence of record is against the claim for service connection a heart problem or disease.  There is no doubt to be otherwise resolved.  The claim is denied.


ORDER

The claim for entitlement to service connection for a chronic respiratory disability is dismissed.

The claim for entitlement to service connection for heart problems/disease is denied.  


REMAND

The Veteran last underwent a VA examination for his claimed sleep disorder in December 2008.  Although the examiner provided an opinion addressing narcolepsy, the Veteran's claim stated that he was seeking service connection for "sleep problems".  His post service treatment records indicate that he is currently being treated for insomnia and is prescribed Ambien.  The Board finds the December 2008 examination inadequate with respect to this issue as it fails to address all diagnosed sleep disorders. 

Further, during the Veteran's August 2013 hearing, he indicated that his symptoms of his right foot callus and hypertension have increased in severity since he was examined in December 2008.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's service-connected right foot callus and hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available and relevant VA treatment records dated from August 2012 to the present.  Any response received in response to this request should be memorialized in the Veteran's claims file.

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed sleep disorders, including insomnia.  The examiner should review the Veteran's claims file and a copy of this remand in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed.  The examiner should identify and diagnose all sleep disorders.  

For each diagnosed sleep disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right foot callus.  The examiner should review the Veteran's claims file and a copy of this remand in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right foot callus.  The AMC should ensure that all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hypertension.  The examiner should review the Veteran's claims file and a copy of this remand in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's hypertension, to include any medication he takes to control such disorder.  The AMC should ensure that all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


